Order
Per Curiam:
Appellant David Burke appeals his conviction for first-degree tampering with a motor vehicle, a class C felony under section 569.080.1(2), RSMo 2000. Burke’s claims of. error are not preserved because he failed to object when the challenged evidence was introduced at trial. Nevertheless, Burke contends that the trial court plainly erred in allowing testimony about uncharged prior bad acts in violation of his Fifth, Sixth, and Fourteenth Amendment rights. Because we find no manifest injustice or miscarriage of justice, we affirm the judgment of the trial court. Rule 80.25(b).